cca_2017092714383112 id uilc number release date from sent wednesday date pm to cc bcc subject re tableau project question hi ----------- thanks for the question we did some preliminary research on the limited facts we have and our informal advice is as follows under the privacy_act u s c sec_552a in order to disclose records within the agency the records must either be needed to do the job or we must be able to show that there is a routine use for that information sec_552a b note that compiling data into a new kind of records counts as disclosure under the privacy_act 944_fsupp_191 w d n y the imparting of information which in itself has meaning and which was previously unknown to the person to whom it is imparted we need to know labor records when we are looking at them in connection with performing duties assigned to us and if the information disclosed is necessary to do those duties see eg 660_fsupp2d_31 d d c date citing 217_f3d_875 d c cir 129_f3d_519 10th cir with the limited facts we have from our conversations the need to know standard is likely met but your office would be in the best position to say whether or not the new report is necessary routine use means that the record is being used in a way that is compatible with the purpose for which it was collected sec_552a a we show that compatibility by publishing the use of that kind of information in a systems of record notice sorn in the federal_register sec_601_702 routine use includes disclosing within the agency information relevant or necessary to hiring or retaining an employee in order to administer personnel and payroll programs and thus authorized under the privacy_act treasury ir sec_36 fr date routine use also includes disclosing within the agency information relevant or necessary to the requesting agency’s hiring or retaining an employee in order to preparing individual administrative transactions relating to education and training and providing a data source for the production of reports statistical surveys rosters documentation and studies required for the orderly personnel administration within treasury and thus authorized under the privacy_act treasury fed reg date based on our understanding of the preliminary facts we have it appears that the use you described would be routine so we don’t see privacy_act barrier for this new report please let me know if you have any further questions
